Citation Nr: 0637603	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-24 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for polymyositis, as a result of treatment 
received from a Department of Veterans Affairs medical 
facility.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2006 Order, the Court 
endorsed a joint motion for remand and remanded the matter 
for compliance with the instructions in the joint motion.  
Although the CAVC did not explicitly state that the July 2005 
Board decision that denied the § 1151 claim was 
vacated, it appears that this was the intent.  The Board 
cannot, on its own initiative, vacate the 2005 decision in 
this case, because it does not fit within one of the 
regulatory grounds for vacating a decision found at 38 C.F.R. 
§ 20.904.  The Board will proceed on the assumption that the 
CAVC Order endorsing the joint motion included a 
determination that the underlying Board decision should be 
vacated.
 
In July 2005, the case was before the Board on appeal from a 
June 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied service connection for polymyositis, as a result of 
treatment received from a Department of Veterans Affairs 
medical facility under 38 U.S.C.A. § 1151.  The claims folder 
was subsequently transferred to the Medical and Regional 
Office Center (RO) in Wichita, Kansas.  The case had returned 
to the Board following a remand to the RO in December 2003.

The veteran testified at a December 2002 Decision Review 
Officer hearing at the RO and before the undersigned at a 
Travel Board hearing in April 2005.  Transcripts of the 
hearings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the Board's remand of December 2003, the Board ordered 
that an opinion be provided, founded on review of the claims 
file and an examination of the veteran, as to whether or not 
the veteran's polymyositis disability worsened due to the 
lack of  proper diagnosis and initial treatment.  While the 
veteran's file was sent for an opinion, which is of record, 
the veteran did not receive the examination ordered in the 
remand.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination by an appropriate physician to 
ascertain the current nature and etiology 
of the veteran's polymyositis, and to 
discuss VA's initial diagnosis and 
treatment for that disability in 1981.  If 
the physician that provided the opinion in 
July 2004 - Dr. N.N. - is still available 
at the VA Medical Center in Wichita, then 
the examination should be scheduled with 
her.

The examiner must review the veteran's 
pertinent medical history, particularly 
the history of his diagnosis and treatment 
for that disability in 1980 and 1981.  The 
examiner should also review the VA opinion 
provided in July 2004.  Upon doing so, the 
examiner is requested to respond to the 
following:

(a) Did a failure of VA medical 
personnel to timely diagnose 
polymyositis result in additional 
disability that would not have been 
present had the polymyositis been 
diagnosed and treated more quickly?

(b) If it is found that additional 
disability resulted and was caused by 
VA treatment or lack of treatment, 
then was such additional disability 
proximately caused by: carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing (or failing to furnish) 
the hospital care, medical or 
surgical treatment, or examination; 
or, an event not reasonably 
foreseeable.

Any opinions expressed by the VA physician 
must be accompanied by a complete 
rationale.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


